      Case 2:20-cv-02312-KHV-KGG Document 25 Filed 10/23/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

YVETTE VALLIER,                             )
                                            )
                         Plaintiff,         )                  CIVIL ACTION
                                            )
v.                                          )                  No. 20-2312-KHV
                                            )
MARIA C. DAVILA, M.D. d/b/a                 )
AWAKENINGS KC and MIDWEST                   )
PSYCHIATRIC PA, et al.,                     )
                                            )
                         Defendants.        )
____________________________________________)

                                ORDER TO SHOW CAUSE
       On February 27, 2019, Yvette Vallier filed suit in the District Court of Johnson County,

Kansas against Maria C. Davila, M.D. d/b/a Awakenings KC and Midwest Psychiatric PA. See

Notice Of Removal (Doc. #1) filed June 24, 2020 at 1–2. On May 20, 2020, plaintiff added

Meritain Health, Inc. as a defendant.1 Id. at 2; see First Amended Petition For Damages—

Wrongful Death (Doc. #1-1). On June 24, 2020, defendants removed the action to this Court

pursuant to the Court’s federal question jurisdiction under 28 U.S.C. § 1331, on the ground that

ERISA preempts plaintiff’s state law claims. See Notice Of Removal (Doc. #1) at 4. On

October 19, 2020, the Court dismissed Meritain Health as a defendant. Memorandum And Order

(Doc. #23).

       The only remaining claim is plaintiff’s claim under the Kansas Wrongful Death Statute,

K.S.A. § 60-1901, against Dr. Davila. Dr. Davila consented to the motion removing the action to



       1
              Plaintiff also added as defendants CVS Health Corporation and Aetna, Inc. See
First Amended Petition For Damages—Wrongful Death (Doc. #1-1). On July 6, 2020, plaintiff
dismissed these defendants. See Notice Of Dismissal Without Prejudice [Pursuant] To
Rule 41(a)(1)(A)(i) (Doc. #12).
      Case 2:20-cv-02312-KHV-KGG Document 25 Filed 10/23/20 Page 2 of 3




this Court pursuant to the Court’s federal question jurisdiction. See Notice Of Removal (Doc. #1)

at 4. Dr. Davila, however, did not join the motion. See id. Moreover, the parties have not alleged

diversity of citizenship. The only basis for plaintiff’s remaining claim is state law, and defendant

has not alleged that ERISA preempts that state law claim.

       Under 28 U.S.C. § 1367(c), the Court may decline to exercise supplemental jurisdiction if

it has dismissed all claims over which it has original jurisdiction. See Arbaugh v. Y & H Corp.,

546 U.S. 500, 514 (2006) (after court dismisses federal claim, it generally retains discretion to

exercise supplemental jurisdiction over pendent state-law claims); United Int’l Holdings, Inc. v.

Wharf (Holdings) Ltd., 210 F.3d 1207, 1220 (10th Cir. 2000) (once federal question jurisdiction

exists, within trial court discretion to exercise supplemental jurisdiction over state law claims that

derive from common nucleus of facts). A district court deciding whether to exercise supplemental

jurisdiction should consider “the nature and extent of pretrial proceedings, judicial economy,

convenience, and [whether] fairness would be served by retaining jurisdiction.” Anglemyer v.

Hamilton Cnty. Hosp., 58 F.3d 533, 541 (10th Cir. 1995) (quoting Thatcher Enter. v. Cache Cnty.

Corp., 902 F.2d 1472, 1478 (10th Cir. 1990)). The district court should “normally dismiss

supplemental state law claims after all federal claims have been dismissed, particularly when the

federal claims are dismissed before trial.” United States v. Botefuhr, 309 F.3d 1263, 1273 (10th

Cir. 2002) (suggesting district court should retain jurisdiction only if parties have expended great

deal of time and energy on state law claims).

       IT IS THEREFORE ORDERED that on or before November 6, 2020, the parties

show good cause in writing why the Court should not decline to exercise supplemental

jurisdiction over plaintiff’s remaining claim against Maria C. Davila, M.D. d/b/a

Awakenings KC and Midwest Psychiatric PA.



                                                 -2-
Case 2:20-cv-02312-KHV-KGG Document 25 Filed 10/23/20 Page 3 of 3




Dated this 23rd day of October, 2020 at Kansas City, Kansas.

                                            s/ Kathryn H. Vratil
                                            KATHRYN H. VRATIL
                                            United States District Judge




                                      -3-
